Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about November 8, 2006, which, upon a finding of permanent neglect, terminated respondent’s *436parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence that the agency made diligent efforts to encourage and strengthen the parental relationship by appropriate referrals and regularly scheduled planning meetings and visitation, but that respondent thwarted the agency’s goals by failing to take responsibility for the impropriety of actions that placed the child in danger and failing to learn to control her increasingly volatile anger (see Matter of Alpacheta C., 41 AD3d 285 [2007], lv denied 9 NY3d 812 [2007]), and that the interests of this child are best served by terminating respondent’s parental rights in order to facilitate the child’s adoption by his paternal grandmother (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]).
We reject respondent’s contention, raised for the first time on appeal, that her right to due process was violated (see Matter of “Baby Girl” Q., 14 AD3d 392, 393 [2005], Iv denied 5 NY3d 704 [2005]). Concur—Tom, J.E, Saxe, Friedman and Williams, JJ.